Order filed November 7, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00779-CV
                                    ____________

       IN THE INTEREST OF E.E., N.E., A.E. AND E.E., CHILDREN


                               On Appeal from the
                              Brown County, Texas
                        Trial Court Cause No. DV1302041

                                     ORDER

      Appellant R.A.E.’s brief was due October 28, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 2, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                    PER CURIAM

Panel Consists of Justices Wise, Jewell, and Poissant.